        Case 1:19-cv-03377-LAP Document 161-1 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
VIRGINIA L. GIUFFRE,                :
                     Plaintiff,     :
                                    :
                                    :
     v.                             :                          19 Civ. 3377 (LAP)
                                    :
ALAN DERSHOWITZ,                    :
                     Defendant,     :
                                    :
------------------------------------x

                        ORDER FOR ADMISSION PRO HAC VICE

       The motion of Marion H. Little, Jr. for admission to practice pro hac vice in the above

caption matter is granted.

       Applicant has declared that he is a member in good standing of the bar(s) of the state of

Ohio; and that his contact information is as follows:

                                        Marion H. Little, Jr.
                                    Zeiger, Tigges & Little LLP
                                     41 S. High St., Suite 3500
                                    Columbus, OH 43215-6110
                             Phone (614) 365-9900 / Fax (614) 365-7900

       Applicant having requested admission pro hac vice to appear for all purposes as counsel

for non-parties John W. Zeiger and Leslie H. Wexner in the above-entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted pro hac vice in the above

captioned case in the United States District Court for the Southern District of New York. All

attorneys appearing before this Court are subject to the Local Rules of this Court, including the

Rules governing discipline of attorneys.


Dated: __________
                                                        Hon. Loretta A. Preska
                                                        United States District Judge
